       Case 2:16-cr-01072-ROS Document 83 Filed 04/21/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-16-01072-001-PHX-ROS
10                 Plaintiff,                         ORDER
11   v.
12   Deborah Ann Weidenhamer,
13                 Defendant.
14
15         Defendant Deborah Ann Weidenhamer has filed her second motion for
16   compassionate release, arguing that COVID-19 poses a particularly high risk to her because
17   of her preexisting serious health conditions. (Doc. 81). In denying Defendant’s first
18   motion, the Court concluded the current version of 18 U.S.C. § 3582 “require[s]
19   administrative exhaustion if a warden acts on a request [for compassionate release] within
20   30 days.” (Doc. 68 at 7). Only when a warden fails to act on a request within 30 days can
21   a prisoner proceed to court without exhausting her administrative remedies. Under that
22   interpretation, Defendant’s second motion must be denied as premature.
23         Defendant submitted her second request for compassionate release to the warden of
24   her facility on March 23, 2020. The warden denied that request on April 1, 2020. (Doc.
25   82-1 at 16). Defendant then submitted an appeal on April 8, 2020. That appeal is pending.
26   Because Defendant has not exhausted her administrative remedies, but she wishes to obtain
27   immediate relief, she argues “the Court has the authority to waive the exhaustion
28
         Case 2:16-cr-01072-ROS Document 83 Filed 04/21/20 Page 2 of 4



 1   requirement.”1 (Doc. 82 at 4). The language of § 3582, however, does not allow for such
 2   waiver.
 3           As explained by the Supreme Court in 2016, a statutory exhaustion requirement
 4   presents a question of “statutory construction, which must be resolved using ordinary
 5   interpretive techniques.” Ross v. Blake, 136 S. Ct. 1850, 1858 n.2 (2016). If the statutory
 6   language contains “mandatory language . . . a court may not excuse a failure to exhaust.”
 7   Id. at 1856. Thus, “judge-made exhaustion doctrines” and “statutory exhaustion provisions
 8   stand[] on a different footing.”    Id. at 1857.    Judge-made exhaustion doctrines are
 9   “amenable to judge-made exceptions” but statutory exhaustion provisions are not. With
10   statutory exhaustion provisions, “Congress sets the rules—and courts have a role in
11   creating exceptions only if Congress wants them to.” Id. at 1857. Accordingly, if § 3582
12   dictates a “mandatory exhaustion regime[],” the Court has no power to waive exhaustion.
13   Id.
14           The relevant portion of § 3582 states a court may reduce a term of imprisonment
15   upon
16                 motion of the Director of the Bureau of Prisons, or upon motion
                   of the defendant after the defendant has fully exhausted all
17                 administrative rights to appeal a failure of the Bureau of
                   Prisons to bring a motion on the defendant’s behalf or the lapse
18                 of 30 days from the receipt of such a request by the warden of
                   the defendant’s facility, whichever is earlier.
19
20   18 U.S.C. § 3582(c)(1)(A). This language is not as clear as other statutory provisions that
21   have been deemed mandatory exhaustion provisions. See 42 U.S.C. § 1997e (pursuant to
22   the PLRA, “[n]o action shall be brought . . . until such administrative remedies as are
23   available are exhausted.”).     But the language of § 3582 contains no signal that
24   administrative exhaustion or the passage of at least 30 days is optional. That is, the
25   1
       Defendant’s initial argument is that she exhausted her administrative remedies because
     she submitted an “emergency request” which required a response from the warden within
26   three days. (Doc. 82 at 2). Because the warden did not respond within three days,
     Defendant claims she exhausted her administrative remedies. But even assuming the
27   warden should have acted sooner, Defendant was required to pursue an appeal of the
     warden’s failure to act. As explained by the applicable regulation, “[i]f the inmate does
28   not receive a response within the time allotted . . . the inmate may consider the absence of
     a response to be a denial at that level.” 28 C.F.R. § 542.18.

                                                -2-
       Case 2:16-cr-01072-ROS Document 83 Filed 04/21/20 Page 3 of 4



 1   statutory language allows a prisoner to proceed to court only after “fully exhaust[ing] all
 2   administrative rights” or upon “the lapse of 30 days” after submitting a request to her
 3   warden. The statute gives two options, which implicitly precludes other possibilities. See,
 4   e.g., Silvers v. Sony Pictures Entm’t, Inc., 402 F.3d 881, 885 (9th Cir. 2005) (“The doctrine
 5   of expressio unius est exclusio alterius as applied to statutory interpretation creates a
 6   presumption that when a statute designates certain persons, things, or manners of operation,
 7   all omissions should be understood as exclusions.”).
 8          According to Defendant, the Court should not focus on the statutory text but simply
 9   resort to general principles regarding other statutory exhaustion requirements. Defendant
10   claims “a court may waive a statutory exhaustion requirement where it would be futile or
11   provide inadequate relief . . . , where exhaustion serves no useful purpose, or where pursuit
12   of [administrative remedies] would irreparably injure the plaintiff.” (Doc. 82 at 5). But
13   the Supreme Court has made clear that it “will not read futility or other exceptions into
14   statutory exhaustion requirements where Congress has provided otherwise.” Booth v.
15   Churner, 532 U.S. 731, 741 n.6 (2001). And while it is true that some statutory exhaustion
16   requirements are subject to the exceptions listed by Defendant, the relevant inquiry is
17   whether the particular statutory language of § 3582 allows for an exception. Ross v. Blake,
18   136 S. Ct. 1850, 1858 n.2 (2016). Defendant has not pointed to any textual clues, or other
19   evidence such as legislative history, that the statute allows the Court to excuse a failure to
20   exhaust.
21          Defendant does cite a few courts that have concluded the statutory text allows courts
22   to excuse a failure to exhaust. But, like Defendant, those courts did not focus on the
23   statutory text. For example, in United States v. Haney, the district court concluded it had
24   “discretion to waive the exhaustion requirement” as well as the “30-day waiting period.”
25   2020 WL 1821988, at *3 (S.D.N.Y. Apr. 13, 2020). That court reasoned that doing so
26   better served the “Congressional objectives” behind the statutory provision. Id. But the
27   court offered no explanation why the text of § 3582 listing two options for a prisoner to
28   complete before proceeding to court should be read as also granting a prisoner the choice


                                                 -3-
       Case 2:16-cr-01072-ROS Document 83 Filed 04/21/20 Page 4 of 4



 1   simply to proceed immediately to court. Under such a reading, the 30-day waiting period
 2   would appear entirely superfluous.
 3          Similarly, in United States v. Zukerman, the court did not look to whether the
 4   language of § 3582 allows for a waiver of the exhaustion requirement. 2020 WL 1659880,
 5   at *2 (S.D.N.Y. Apr. 3, 2020). Instead, that court simply concluded that all statutory
 6   exhaustion requirements are subject to exceptions. Id. at *3. That conclusion is incorrect
 7   as explained in Ross v. Blake, 136 S. Ct. at 1858.
 8          The critical inquiry is whether the text of § 3582 allows for the Court to excuse
 9   Defendant’s failure to exhaust her administrative remedies. There is no indication in the
10   statutory text, nor has Defendant pointed to other supporting evidence, that would establish
11   Congress meant to confer on the courts the authority to waive exhaustion. Congress gave
12   prisoners two ways of getting into court and when Congress’s “will has been expressed in
13   reasonably plain terms, that language must ordinarily be regarded as conclusive.” Harris
14   v. Harris, 935 F.3d 670, 676 (9th Cir. 2019).            Defendant has not exhausted her
15   administrative remedies and her request must be denied.
16          Accordingly,
17          IT IS ORDERED the Motion for Compassionate Release (Doc. 81) is DENIED.
18   This Order shall not be sealed.
19          Dated this 20th day of April, 2020.
20
21
22                                                        Honorable Roslyn O. Silver
23                                                        Senior United States District Judge

24
25
26
27
28


                                                  -4-
